DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Heinzen (U.S. Patent # 5201529) in view of Ting et al. (U.S. PG Pub # 20110241296) and in further view of Oshima (U.S. PG Pub # 20140353925).

Regarding claim 1, Heinzen discloses a sealing device (1, fig 7) configured to be interposed between an exterior-side member and an interior-side member (intended use limitation, 1 between 2 and 3) which rotate about a common axis relative to each other (3 rotates relative to 2), the sealing device comprising: a metal ring fitted into and 

Heinzen does not disclose wherein the side lip has a spiral protruding/recessed part formed on a surface facing the intermediate lip, the protruding/recessed part running in a direction opposite to a direction of machining marks of the interior-side member. 
However, Ting teaches wherein the side lip has a spiral protruding/recessed part formed on a surface facing the intermediate lip (lip 22 has spiral protruding/recessed part 40).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the spiral part of Ting on the side lip of Heinzen so that the 

Heinzen does not disclose machining marks of the interior-side member. 
However, Oshima teaches machining marks (62, fig 11) of the interior-side member (61, fig 11).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the machining marks of Oshima on the interior side member of Heinzen so that the machining marks create a fluid pumping action towards the seal lip (Oshima Para 0007).

The combination of Heinzen, Ting and Oshima discloses the protruding/recessed part running in a direction opposite to a direction of machining marks of the interior-side member (Ting 40 opposite to Oshima 62).

    PNG
    media_image1.png
    912
    810
    media_image1.png
    Greyscale


Regarding claim 2, the combination of Heinzen, Ting and Oshima discloses the sealing device, wherein a space defined by the side lip, the intermediate lip, and the interior-side member communicates with the atmosphere side through the 

Regarding claim 3, the combination of Heinzen, Ting and Oshima discloses the sealing device, wherein the protruding/recessed part is formed by a continuously running protrusion (Ting 40 is continuous).

Regarding claim 4, the combination of Heinzen, Ting and Oshima discloses the sealing device, wherein the metal ring includes

a first horizontal part extending in a horizontal direction (as seen in examiner annotated Heinzen fig 7 below), the first horizontal part having an end on the atmosphere side (as seen in examiner annotated Heinzen fig 7 below),

a first bent part having a sectionally U shape bulging toward the exterior-side member (as seen in examiner annotated Heinzen fig 7 below),

a second bent part having a sectionally U shape bulging toward the interior-side member (as seen in examiner annotated Heinzen fig 7 below), and

a second horizontal part extending in the horizontal direction (as seen in examiner annotated Heinzen fig 7 below), the second horizontal part having an end on the structurally interior side (as seen in examiner annotated Heinzen fig 7 below).

Regarding claim 5, the combination of Heinzen, Ting and Oshima discloses the sealing device, wherein the metal ring is abut on and fastened to a surface of the exterior-side member facing the structurally interior side (Heinzen 13 abutted to 2).

Regarding claim 6, the combination of Heinzen, Ting and Oshima discloses the sealing device, wherein the grease lip extends from the second horizontal part (as seen in examiner annotated Heinzen fig 7 below).

Regarding claim 7, the combination of Heinzen, Ting and Oshima discloses the sealing device, wherein the side lip extends from a connection part between the second bent part and the second horizontal part (as seen in examiner annotated Heinzen fig 7 below).

Regarding claim 8, the combination of Heinzen, Ting and Oshima discloses the sealing device, wherein the intermediate lip extends from a base of the grease lip (as seen in examiner annotated Heinzen fig 7 below).

Regarding claim 9, the combination of Heinzen, Ting and Oshima discloses the sealing device.
The combination of Heinzen, Ting and Oshima does not disclose wherein the protrusion runs at an angle from 1° to 5° with respect to a perfect circle.
ranges for the angle limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide fluid pumping effectively between the intermediate seal lip and the interior-side member.  

Regarding claim 10, the combination of Heinzen, Ting and Oshima discloses the sealing device.
The combination of Heinzen, Ting and Oshima does not disclose wherein the protrusion runs at an angle within a range of 2° with respect to the machining marks remaining on the interior-side member.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for the angle limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide fluid pumping effectively between the intermediate seal lip and the interior-side member.  

Regarding claim 11, the combination of Heinzen, Ting and Oshima discloses the sealing device. 
The combination of Heinzen, Ting and Oshima does not disclose wherein the protrusion has a turn pitch from 0.04 to 0.4 mm.
ranges for the turn pitch limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide fluid pumping effectively between the intermediate seal lip and the interior-side member.  

Regarding claim 12, the combination of Heinzen, Ting and Oshima discloses the sealing device wherein the exterior-side member is an outer ring of a car hub bearing, and the interior-side member is an inner ring of the car hub bearing (intended use limitation, 2 and 3 can be rings of car hub bearing).

Regarding claim 13, the combination of Heinzen, Ting and Oshima discloses the sealing device, wherein the protruding/recessed part is formed by a continuously running protrusion (Ting 40 is continuous).

Regarding claim 14, the combination of Heinzen, Ting and Oshima discloses the sealing device, wherein the metal ring includes

a first horizontal part extending in a horizontal direction, the first horizontal part having an end on the atmosphere side,

a first bent part having a sectionally U shape bulging toward the exterior-side member,

a second bent part having a sectionally U shape bulging toward the interior-side member, and

a second horizontal part extending in the honzontal direction, the second horizontal part having an end on the structurally interior side (See rejection to claim 4).

Regarding claim 15, the combination of Heinzen, Ting and Oshima discloses the sealing device, wherein the metal ring includes

a first horizontal part extending in a horizontal direction, the first horizontal part having an end on the atmosphere side,

a first bent part having a sectionaily U shape bulging toward the exterior-side member,

a second bent part having a sectionally U shape bulging toward the interior-side member, and

a second horizontal part extending in the horizontal direction, the second horizontal part having an end on the structurally interior side (See rejection to claim 4). 

Regarding claim 16, the combination of Heinzen, Ting and Oshima discloses the sealing device, wherein the metal ring is abut on and fastened to a 

Regarding claim 17, the combination of Heinzen, Ting and Oshima discloses the sealing device, wherein the metal ring is abut on and fastened to a surface of the exterior-side member facing the structurally interior side (See rejection to claim 5).

Regarding claim 18, the combination of Heinzen, Ting and Oshima discloses the sealing device, wherein the metal ring is abut on and fastened to a surface of the exterior-side member facing the structurally interior side (See rejection to claim 5).

Regarding claim 19, the combination of Heinzen, Ting and Oshima discloses the sealing device, wherein the grease lip extends from the second horizontal part (as seen in examiner annotated Heinzen fig 7 below).

Regarding claim 20, the combination of Heinzen, Ting and Oshima discloses the sealing device, wherein the side lip extends from a connection part between the second bent part and the second horizontal part (as seen in examiner annotated Heinzen fig 7 below).

    PNG
    media_image1.png
    912
    810
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/L. K./
Examiner, Art Unit 3675

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675